Citation Nr: 1204235	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for a skin condition of the feet.

4.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including service in the Republic of Vietnam from December 1968 to December 1969, and his decorations include the Air Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's PTSD claim as reflected on the title page.

The high blood pressure, skin condition of the feet and psychiatric disability claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In October 1970, the RO denied the Veteran's claim for service connection for hearing loss.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the October 1970 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  Bilateral ear hearing loss had its onset in service.


CONCLUSIONS OF LAW

1.  The October 1970 RO decision denying the claim for service connection for hearing loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for hearing loss received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's hearing loss claim and grants service connection for the disability.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was initially denied service connection for hearing loss in October 1970.  The RO denied service connection based on an August 1970 VA examination that showed no hearing disability at that time.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in October 2006.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in October 1970 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA treatment showing that the Veteran was treated for hearing loss in January 2006 and it was noted that he was a long time hearing aid user.  He was diagnosed as having sensorineural hearing loss at the higher frequencies that were mild to moderate in the right ear and moderate to severe in the left ear.  The record also contains a private audiological evaluation dated January 1995 that reports a history of noise exposure in service and a diagnosis of severe to moderately severe hearing loss in frequencies 3000Hz to 8000Hz.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates continuity of symptoms since service.  As new and material evidence has been presented, the claim is reopened.  

The Board will now address the issue of entitlement to service connection for bilateral hearing loss on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran had been diagnosed as having hearing loss according to VA standards.  See January 2006 VA treatment record.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss.  

At the outset, it is noted that the Veteran's specialty during service was that of light weapons infantryman.  He was also awarded the Combat Infantryman Badge and served in Vietnam.  Thus, his report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran was likely exposed to acoustic trauma in service.  

Having determined that the Veteran was exposed to noise during service, the Board must now consider whether the currently-diagnosed hearing loss is causally related to such exposure.  

Service treatment records show that the Veteran's hearing was normal on entrance, but no audiological evaluation was done on separation.  The Veteran did indicate on his report of medical history at separation that he had ear, nose, or throat trouble and running ears.  

Shortly following separation in July 1970, the Veteran filed for service connection claiming that he had trouble hearing out of his right ear.  A VA examination conducted in August 1970 revealed complaints of trouble with right ear hearing, but the examiner stated that no symptoms were found and the Veteran was able to hear normal level of conversational tone of voice.

The record also contains a private audiological evaluation dated January 1995 that reports a history of noise exposure in service and a diagnosis of severe to moderately severe hearing loss in frequencies 3000Hz to 8000Hz.  During VA treatment for hearing loss in January 2006, it was noted that he was a long time hearing aid user.  He was diagnosed as having sensorineural hearing loss at the higher frequencies that were mild to moderate in the right ear and moderate to severe in the left ear.  

Based on a review of the evidence, the Board finds that service connection is warranted for bilateral hearing loss.  In reaching this determination, the Board notes that although the August 1970 examiner found no symptoms of hearing loss, the Veteran is competent to identify the medical condition, i.e, bilateral hearing loss, and the Board finds his report of having diminished hearing acuity since service both competent and credible.  Further, the evidence supports a finding that the Veteran had hearing problems since service as, in addition to his reporting trouble with his ears at separation and initially claiming hearing loss in July 1970, it was noted during VA treatment that the Veteran was a long time user of hearing aids and private treatment noted his inservice noise exposure.  In light of the foregoing, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened.

Service connection for left ear hearing loss is granted.


REMAND

The Board finds that further development is necessary for the Veteran's claims for service connection for high blood pressure, a skin condition of the feet, and PTSD.  The record only contains VA treatment from 2005 to 2007.  Review of these records show that there are likely treatment records relating to the Veteran's claimed disabilities.  The VA records show a history of hypertension and dermatitis; however, the record lacks any treatment records containing diagnoses for these conditions.  Further, there is no evidence of record that the Veteran discontinued treatment for any of his claimed conditions and the most recent treatment record is dated 2007.

Although the Veteran underwent a VA examination in March 2007, after additional treatment records are requested on remand and, therefore, another psychiatric VA examination as well as examinations for the claimed high blood pressure and skin condition of the feet should be afforded to him after the records are obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed high blood pressure, a skin condition of the feet, and PTSD.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Make arrangements to obtain any additional service treatment records showing treatment for high blood pressure, a skin condition of the feet, and PTSD from the National Personnel Records Center (NPRC) or other pertinent source.  All efforts to obtain these records should be fully documented, and the NPRC and any other source contacted must provide a negative response if records are not available.

3.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his high blood pressure, a skin condition of the feet, and PTSD.  After securing the necessary release, obtain these records, including VA treatment records prior to 2005 and since 2007.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

4.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed high blood pressure, a skin condition of the feet, and psychiatric disability, to include PTSD.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests should be performed. 

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has diagnosed disabilities relating to high blood pressure, a skin condition of the feet, and psychiatric disability, to include PTSD, are related to or had their onset in service, to include during or as a consequence of his combat service in Vietnam.  

In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's report as to the onset of his reported symptoms.

The examiner must provide complete rationale for all conclusions reached, which must be set forth in a legible report. 

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


